CORN, Vice Chief Justice.
This is an appeal from a judgment rendered upon a jury verdict, in the fourth successive case tried (November 30, 1955) against the defendant at the same term of court, and involved the same issues as Burke v. McKenzie, Okl., 313 P.2d 1090.
Only one of the twelve jurors empaneled to try the cause had not sat in a previous case. Of the remaining jurors two had sat in one of the other cases, three had signed verdicts in two cases, and the other six had participated in all three cases which had been tried. The decisive question in this appeal is controlled by our decision in Burke v. McKenzie, supra.
The judgment ' accordingly is reversed and the cause remanded for new trial.